PER CURIAM.
Upon consideration of the stipulation of counsel for respective parties from which it appears that a compromise has been *236agreed upon and accepted on behalf of the appellee by direction of the Attorney General, and good cause therefor appearing, it is ordered that the judgment of the District Court in this cause, 46 F.Supp. 4, be and hereby is vacated, and that this cause be and hereby is remanded to the District Court for entry of a new judgment upon the compromise agreement pursuant t-o the provisions of c. 101, 48 Stat. 302, as amended by c. 34, 52 Stat. 81, 38 U.S.C. § 445b.